Filed 5/31/22 Berges v. Maniscalco CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


TAMARA BERGES,                                                  B310521

        Plaintiff and Appellant,                                (Los Angeles County
                                                                Super. Ct. No.
        v.                                                      19SMCP00388)

JAMES MANISCALCO et al.,

        Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Mark A. Young, Judge. Affirmed.
      Law Offices of Kirk M. Hallam and Kirk M. Hallam for
Plaintiff and Appellant.
      Towle Denison & Maniscalco and James P. Maniscalco for
Defendants and Respondents.
      Tamara Berges (Berges) appeals from a judgment
confirming an arbitrator’s award of attorney fees and costs to
James and Susan Maniscalco (the Maniscalcos). They were
prevailing parties in an arbitration resolving a dispute over the
sale of a condominium. We consider (1) whether Berges’s claim
that the arbitrator acted beyond his authority was ever
appropriately raised below, and (2) whether the trial court erred
when it found the arbitrator properly served the award on the
parties’ attorneys instead of on the parties themselves.

                         I. BACKGROUND
      In 2017, the Maniscalcos sold their Santa Monica
condominium to Berges. The purchase and sale agreement
provided that any dispute between the parties would be settled
by binding arbitration. The agreement also provided that the
prevailing party in any such arbitration would be entitled to
reasonable attorney fees and costs.
      A year after the sale, Berges, represented by counsel, made
a demand for arbitration. She claimed the Maniscalcos failed to
disclose a material defect in the condominium, specifically, a
leaky bathtub.1 She sought $20,000 in repair costs and $25,000
in legal fees and costs and elected to have the arbitration
governed by the Code of Civil Procedure.




1
      In the one-page summary accompanying her demand,
Berges did not characterize her claim as one for breach of
contract or fraudulent misrepresentation.




                                2
       A.    The Arbitration Award
       After Berges failed to respond or serve any objections to
various written discovery requests, including requests for
admissions, the Maniscalcos (also represented by counsel) moved
for evidentiary sanctions and summary judgment. The arbitrator
ruled Berges could not present testimony or documents on any
subject matter addressed in the written discovery requests to
which she failed to respond and deemed the requests for
admissions propounded on her admitted.
       Before the Maniscalcos’ motion for summary judgment was
fully briefed and heard, Berges dismissed her arbitration demand
with prejudice. Pursuant to the parties’ agreement and Berges’s
dismissal, the Maniscalcos moved for an award of attorney fees
and costs. The arbitrator found the Maniscalcos were the
prevailing parties and awarded $34,028.09 in fees and costs to
them. On May 8, 2019, the arbitrator served a signed copy of the
arbitral award on the parties’ attorneys by certified and
electronic mail.

     B.      The Trial Court Denies a Petition to Vacate the
             Arbitration Award and Confirms the Award
       Several months later, in August 2019, Berges petitioned
the trial court to vacate the arbitration award. She maintained
the award was infirm because the arbitrator exceeded his
authority by limiting her ability to present evidence at the
arbitration hearing, by deeming the requests for admission posed
by the Maniscalcos admitted, and by awarding the Maniscalcos
attorney fees and costs. The petition was supported by a
declaration from the attorney who had represented Berges in the
arbitration, and attached to the attorney’s declaration were 16




                               3
documents from the arbitration. Berges purported to serve the
petition by having a delivery person leave a copy at the offices of
the law firm that represented the Maniscalcos in the arbitration.
       The Maniscalcos, now representing themselves, moved to
quash service of Berges’s petition, arguing in the main that
service was defective because they were not personally served
with the petition and the purported substituted service, even if
effective, was untimely because it was accomplished more than
100 days after the award was served on the parties.
       Separately, the Maniscalcos also petitioned the trial court
to confirm the arbitration award. They supported their form
petition with copies of the parties’ purchase and sale agreement
and the arbitrator’s award of attorney fees and costs.
       Berges moved to quash the Maniscalcos’ petition to confirm
the arbitration award and argued it was premature because the
award had not been properly served; Berges maintained the
arbitrator erred by serving the award on the parties’ attorneys
and not directly on the parties themselves. James Maniscalco
opposed the motion to quash. Among other things, he contended
that, because both parties were represented by counsel in the
arbitration, the arbitrator acted properly by serving the award on
the parties’ attorneys.
       The trial court granted the Maniscalcos motion to quash
service of Berges’s petition to vacate the arbitration award,
finding it was not properly or timely served. The court therefore
dismissed Berges’s petition to vacate the award.2

2
      Berges’s appeal from that decision was dismissed because
she did not file an opening brief. On our own motion, we take
judicial notice of the record in Berges’s prior appeal. (Evid.
Code, §§ 451, subd. (a), 452, subd. (d), 459, subd. (a).)




                                 4
       The trial court also confirmed the Maniscalcos’ petition to
confirm the arbitrator’s award. The court found the arbitrator
properly served the award on the parties’ attorneys in the
arbitration and accordingly rejected Berges’s argument that the
petition to confirm the award was premature. Further, in view of
the parties’ agreement to arbitrate and award the prevailing
party its attorney fees and costs, the imposition of evidentiary
sanctions for Berges’s failure to respond to the Maniscalcos’
discovery requests, and Berges’s later dismissal of her arbitration
demand, the court found the arbitrator’s award of fees and costs
was appropriate and within the arbitrator’s discretion.
       The trial court entered an amended judgment in the
amount of $35,417.57 in favor of the Maniscalcos.3

                         II. DISCUSSION
       The Code of Civil Procedure provides that, if a petition to
confirm an arbitration award is duly served and filed, “the court
shall confirm the award as made,” unless the award is corrected
or vacated or the proceeding is dismissed. (Code Civ.
Proc., § 1286.4) “The Legislature’s use of the word ‘shall’ renders
this provision mandatory.” (Law Offices of David S. Karton v.
Segreto (2009) 176 Cal.App.4th 1, 8.) Thus, confirmation of an
arbitration award “is the mandatory outcome absent the
correction or vacatur of the award or the dismissal of the

3
      The original judgment contained an error in the amount
owed to the Maniscalcos, which was corrected one week after the
original judgment was filed.
4
     Undesignated statutory references that follow are to the
Code of Civil Procedure.




                                 5
petition.” (Eternity Investments, Inc. v. Brown (2007) 151
Cal.App.4th 739, 745 (Eternity).)
       We independently review a trial court’s decision to grant a
petition to confirm an arbitration award. (Advanced Micro
Devices, Inc. v. Intel Corp. (1994) 9 Cal.4th 362, 376, fn. 9; accord,
EHM Productions, Inc. v. Starline Tours of Hollywood, Inc. (2018)
21 Cal.App.5th 1058, 1063.)
       The Maniscalcos’ petition to confirm the arbitration award,
filed well within the four-year timeframe provided by the Code of
Civil Procedure, was timely. (§ 1288; see also Eternity, supra,
151 Cal.App.4th at 746 [explaining the differences between
deadlines for filing a petition to vacate an arbitration award and
a petition to confirm an award].) The Maniscalcos’ petition was
also in proper form, i.e., it included a copy of the parties’
agreement to arbitrate, the name of the arbitrator, and a copy of
the arbitration award. (§ 1285.4.) Berges was a party to the
arbitration and bound by the award (§ 1287.2), and she did not
oppose the Maniscalcos’ petition on the merits or timely seek to
have the award corrected or vacated. Confirmation of the award
was therefore mandatory.
       Arguing against affirmance, Berges devotes the majority of
her opening brief to contending the trial court failed to consider
whether she was denied a fair hearing of her claims in the
arbitration. Specifically, she claims the court erred by not
considering whether the arbitrator acted beyond his authority in
imposing evidentiary sanctions, by deeming the requests for
admission posed by the Maniscalcos admitted, and by awarding
the Maniscalcos their attorney fees and costs. None of those
issues, however, was ever before the trial court. Although Berges
raised those issues in her petition to vacate, the court dismissed




                                  6
that petition due to a lack of proper and timely service. Berges
could have re-raised those issues if she had opposed the
Maniscalcos’ petition to confirm on the merits, but she never filed
an opposition.
       Berges’s only remaining argument, that the trial court
erred when it found the arbitrator properly served the award on
the parties’ attorneys instead of directly on the parties, runs
contrary to governing law. When she filed her arbitration
demand, Berges elected to have the arbitration governed by the
Code of Civil Procedure and the code provides that “in all cases
where a party has an attorney in the action or proceeding, the
service of papers, when required, must be on the attorney instead
of the party.” (§ 1015; see also § 1283.6; Reynolds v. Reynolds
(1943) 21 Cal.2d 580, 583, 584 [“[S]ervice of papers on the
attorney of record, . . . , binds the client until the attorney is
discharged or substituted out of the case in the manner provided
by law”].) Berges and the Maniscalcos were each represented by
counsel throughout the entirety of the arbitration (including at
the time of the award), and the arbitrator correctly served the
award on the parties’ attorneys.5




5
       The arbitrator also served the arbitration award by
certified mail in accordance with section 1283.6.




                                 7
                          DISPOSITION
       The judgment is affirmed. The Maniscalcos shall recover
their costs on appeal.

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                          BAKER, J.

We concur:



     RUBIN, P. J.



     KIM, J.




                               8